229 F.2d 741
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL NO. 124, AFL, et al.
No. 15432.
United States Court of Appeals Eighth Circuit.
October 13, 1955.

Petition for enforcement of order of National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Clif Langsdale and Gibson Langsdale, Kansas City, Mo., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.